                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

DEBBIE A. WARNEKE,

                      Plaintiff,                                        8:19CV36

      vs.
                                                                  AMENDED
STATE FARM VP MANAGEMENT                                   CASE PROGRESSION ORDER
CORP., a Delaware corporation; and
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, a subsidiary of
State Farm VP Management Corp.;

                      Defendants.

       This matter comes before the Court on the Motion to Extend Progression Order (Filing
No. 22). After review of the defendants’ motion, the Court finds good cause to grant the
requested extensions. Accordingly,

      IT IS ORDERED that the case progression order is amended as follows:

            1)   The deadline for filing motions to dismiss and motions for summary judgment
                 is January 15, 2020.

            2)   The deadline for filing motions to exclude testimony on Daubert and related
                 grounds is January 15, 2020.

            3)   The deposition deadline is January 31, 2020.

            4)   The Pretrial Conference remains scheduled before the undersigned magistrate
                 judge on May 8, 2020, at 11:00 a.m., and will be conducted in chambers. The
                 parties’ proposed Pretrial Conference Order and Exhibit List(s) must be emailed
                 to nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on May 1, 2020.

            5)   The jury trial of this case remains set to commence before Laurie Smith Camp,
                 Senior United States District Judge, in Courtroom 2, Roman L. Hruska Federal
                 Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on May 19,
                 2020, or as soon thereafter as the case may be called, for a duration of three (3)
                 trial days. This case is subject to the prior trial of other civil cases that may be
                 scheduled for trial before this one. Jury selection will be held at the
                 commencement of trial.

            6)   The parties shall comply with all other stipulations and agreements recited in
                 their Rule 26(f) planning report that are not inconsistent with this order.
   7)   All requests for changes of deadlines or settings established herein shall be
        directed to the undersigned magistrate judge. Such requests will not be
        considered absent a showing of due diligence in the timely progression of this
        case and the recent development of circumstances, unanticipated prior to the
        filing of the motion, which require that additional time be allowed.


Dated this 14th day of November, 2019.

                                          BY THE COURT:

                                          s/Michael D. Nelson
                                          United States Magistrate Judge
